FILED IN
2nd COURT OF APPEALS
 FORT WORTH, TEXAS
1/28/2015 3:36:59 PM
     DEBRA SPISAK
        Clerk
                        FILEO
                TARRANT COUNTY TEXAS

                2015 JAN 26 AM 11: l+3
                  <\HY LOUi~   . ·i<C:IA
                    COUNTY L J.r{K

                BY            ~---




    -.J
   ....
    (Jl

    tO
   01




  ----
      ------·
   ----·
     ~                                         r
                                               :

   -
   --
                                               •,
                                               ('
                                           \




   ---
 ---
 -
 ----·
--